After Remand from Supreme Court

HOLMES, Retired Appellate Judge.
A portion of the prior judgment of this court has been reversed by the Supreme Court of Alabama. On remand to this court, and in compliance with the supreme court’s opinion of September 12, 1997, Ex parte Dunlop Tire Corp., 727 So.2d 81 (Ala.1997), the judgment of the trial court is now affirmed.
The foregoing opinion was prepared by Retired Appellate Judge Richard L. Holmes while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
AFFIRMED.
All the judges concur.